      Case 2:18-cv-00436-KWR-CG Document 120 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                          CV No. 18-436 KWR/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

              Defendants.

                   ORDER GRANTING JOINT MOTION TO EXTEND
                   DEADLINE TO SUBMIT CLOSING DOCUMENTS

     THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Time to File Closing Documents (the “Motion”), (Doc. 119), filed November 30, 2020. In

the Motion, the parties request an extension to January 31, 2021, to submit closing

documents. Id. at 2. The parties indicate that they have reached a binding agreement to

settle all of the claims currently pending in this case, and are waiting on a “required

refinancing transaction” to close in order to finalize settlement payments, which they

expect to be able to do in either December 2020, or January 2021. Id. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

     IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than January 31, 2021.

     IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
